254 S.W.3d 914 (2008)
STATE of Missouri, Respondent,
v.
Kristian G. JOHNSON, Defendant/Appellant.
No. ED 89768.
Missouri Court of Appeals, Eastern District, Division Four.
June 10, 2008.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Lisa M. Stroup, Saint Louis, MO, for Defendant/Appellant.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.


*915 ORDER

PER CURIAM.
Kristian G. Johnson (Defendant) appeals from the judgment of conviction, in a court-tried case, for second-degree robbery. On appeal, Defendant argues that the State did not establish beyond a reasonable doubt that he was a persistent offender.
We have reviewed the record on appeal and find that no jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 30.25(b).